 21-11298-lgb        Doc 4      Filed 07/15/21 Entered 07/15/21 15:54:56       Main Document
                                              Pg 1 of 28



 ROBINSON BROG LEINWAND GREENE
 GENOVESE & GLUCK P.C.
 875 Third Avenue
 New York, New York 10022
 Fred B. Ringel
 Clement Yee
 Proposed Attorneys for the Debtor and
 Debtor in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X

 In re:                                                        Chapter 11

 286 RIDER AVE ACQUISITION LLC,                                Case No: 21-11298-lgb

                                            Debtor.
 ----------------------------------------------------------X

                286 RIDER AVE ACQUISITION LLC’S
           EX PARTE MOTION FOR ENTRY OF AN ORDER
   PURSUANT TO BANKRUPTCY RULE 2004 AUTHORIZING DISCOVERY
EXAMINATIONS OF (i) TOBY MOSKOVITS AND (ii) MICHAEL LICHTENSTEIN

TO THE HONORABLE LISA G. BECKERMAN
UNITED STATES BANKRUPTCY JUDGE:

          Debtor 286 Rider Ave Acquisition LLC (“Movant”), by its proposed counsel,

respectfully submits this ex parte motion (“Motion”) for an order, under of Rule 2004

of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”), substantially in

the attached form as Exhibit “A” (“Proposed Order”), authorizing Rule 2004 discovery

from (i) Toby Moskovits (“Moskovits”) and (ii) Michael Lichtenstein (“Lichtenstein”

and, together with Moskovits, “Witnesses”). In support of this Motion, Movant

respectfully represents as follows:


{01110206.DOCX;4 }


                                                        1
 21-11298-lgb        Doc 4   Filed 07/15/21 Entered 07/15/21 15:54:56   Main Document
                                           Pg 2 of 28




                               PRELIMINARY STATEMENT

        1.       On April 27, 2021, Debtor’s secured lender, Be-Aviv 286 Rider LLC

(“Lender”), exercised, among other things, its rights under that certain Membership

Interest Pledge Agreement dated as of September 19, 2019 to assign, transfer and

register, as applicable, all membership and equity interest of the Borrower to and in

the name of Lender as if Lender were the absolute owner. Despite Lender’s requests,

Debtor’s former members failed to provide access to Debtor’s accounts and books and

records.

        2.       On July 15, 2021, Debtor filed for relief under chapter 11 of title 11,

United States Code. Debtor is required, under the Bankruptcy Code and Rules, to

provide certain information and disclosures, including, for example, filing its

statement of financial affairs and schedules of assets and liabilities. To comply with

the Bankruptcy Code and Bankruptcy Rules, Debtor needs information from, and

access to company accounts and books and records in the possession of, the Witnesses.

        3.       Movant respectfully requests that this Court enter an ex parte Order

under Bankruptcy Rule 2004 authorizing and directing the examination of the

Witnesses and the production and turn over by the Witnesses of all documents called

for in the schedules to the Proposed Order to determine and evaluate all claims

against and of the estate and for the reasons more particularly set forth below and in




{01110206.DOCX;4 }


                                             2
 21-11298-lgb        Doc 4   Filed 07/15/21 Entered 07/15/21 15:54:56    Main Document
                                           Pg 3 of 28



the Proposed Order and Subpoenas which are collectively annexed hereto as “Exhibit

A.”

                               JURISDICTION AND VENUE

        4.       This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§§ 157 and 1334 and the Standing Order of Referral of Cases to Bankruptcy Judges

of the United States District Court for the Southern District of New York. Venue is

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core

proceeding pursuant to 28 U.S.C. § 157(b).

                         RELEVANT FACTUAL BACKGROUND

        5.       On September 19, 2019, Debtor, as borrower (prepetition, “Borrower”)

entered into a mortgage loan (“Loan”) in the original principal amount of

$8,000,000.00 with Lender in its capacity as lender. Contemporaneously, Borrower

granted Lender a mortgage and security interest in Borrower’s interest in 286 Rider

Avenue, Bronx, New York 10451 (“Property”), and pledged its one hundred percent

(100%) of the membership interests in Borrower to Lender (“Pledge”).

        6.       By letter dated March 2, 2021, Lender advised Borrower that the Loan

matured on March 1, 2021, demanded immediate payment of all amounts due under

the Loan, and reserved all its rights.

        7.       By letter dated April 27, 2021, Lender advised Borrower that Borrower’s

continued failure to pay the amounts due under the Loan constitutes an event of

default under the Loan documents, allowing Lender to exercise its rights under the


{01110206.DOCX;4 }


                                              3
 21-11298-lgb        Doc 4   Filed 07/15/21 Entered 07/15/21 15:54:56   Main Document
                                           Pg 4 of 28



Pledge. Accordingly, Lender assigned, transferred, and registered, as applicable, all

membership and equity interest of Borrower to and in the name of Lender as if Lender

were the absolute owner.

        8.       By letter dated July 15, 2021, Lender confirmed its notification to the

Debtor’s former equity security holders that it had exercised its rights under the

Pledge and made a second demand for all of the books and records of the Debtor.

        9.       At all times until the exercise of the Pledge, the sole member of the

Debtor was 286 Rider Ave Development LLC. See Exhibit B, Organizational Chart.

Upon information and belief, the sole individuals involved in the operation and

management of the Debtor are the Witnesses. See Exhibit C, Excerpt from Operating

Agreement of 286 Rider Ave Development LLC. As the only individuals involved with

the operations of the Debtor, Moskovits and Lichtenstein have knowledge of, or are

in possession of or have custody and control of the Debtor’s books and records and

other financial information relevant to completion of the petition and schedules as

well as its statement of financial affairs. Despite requests by the Lender prior to the

commencement of this case, the Witnesses have failed to provide copies of or access

to Borrower’s books and records.

        10.      On June 14, 2021 Lender appointed 286 Rider Ave Lender LLC as

managing member of Borrower. Borrower became a Debtor and Debtor-in-Possession

in this Court upon filing its Petition for chapter 11 relief on July 15, 2021.




{01110206.DOCX;4 }


                                             4
 21-11298-lgb        Doc 4   Filed 07/15/21 Entered 07/15/21 15:54:56    Main Document
                                           Pg 5 of 28



        11.      It is impossible without discovery under Rule 2004 and an examination

of the Witnesses to determine the nature and makeup of the creditors and parties in

interest in this case, nor any other requisite disclosure information.

        12.      Examining the Witnesses is necessary to enable Movant to comply with

its obligations in this Chapter 11 case.

                       GROUNDS FOR THE RELIEF REQUESTED

        13.      Federal Rule of Bankruptcy Procedure 2004 provides that “[o]n motion

of any party in interest, the Court may order the examination of any entity” about

the “acts, conduct, or property or to the liabilities and financial condition of the

debtors, or to any matter which may affect the administration of the debtors’ estate .

. . .” Fed. R. Bankr. P. 2004.

        14.      Rule 2004 examinations are expressly designed to analyze and

determine: “any other matter relevant to the case or to the formulation of a plan.” Id.

        15.      A party “may use Rule 2004 to determine the nature and extent of a

bankruptcy estate and to ascertain whether wrongdoing occurred.” In re Hilsen, 2008

WL 2945996, at *4 (Bankr. S.D.N.Y. July 25, 2008) (Peck, J.) (citations omitted); see

also, In re Recoton Corp., 307 B.R. 751, 755 (Bankr. S.D.N.Y. 2004) (“The purpose of

a rule 2004 examination is to assist a party in interest in determining the nature and

extent of the bankruptcy estate, revealing assets, examining transactions and

assessing whether wrongdoing has occurred.”); In re Coffee Cupboard, Inc., 128 B.R.

509, 514 (Bankr. E.D.N.Y. 1991) (“The purpose of a Rule 2004 examination is ‘to show


{01110206.DOCX;4 }


                                             5
 21-11298-lgb        Doc 4   Filed 07/15/21 Entered 07/15/21 15:54:56   Main Document
                                           Pg 6 of 28



the condition of the estate and to enable the Court to discover its extent and

whereabouts, and to come into possession of it, that the rights of the creditor may be

preserved.’”) (citing Cameron v. United States, 231 U.S. 710, 714 (1914)).

        16.      The granting of a motion under Bankruptcy Rule 2004 is within the

discretion of the Court. See In re Enron Corp., 281 B.R. 836, 840 (Bankr. S.D.N.Y.

2002) (“As the permissive language of the rule suggests, the Court has the discretion

to grant a request for a 2004 examination . . .”) (citations omitted). In that regard,

Rule 2004 “allows considerable leeway for all manner of co-called fishing expeditions

provided that there is a reasonable nexus to the debtor and the administration of the

debtor’s case.” In re Hilsen, 2008 WL 2945996, at *1.

        17.      “Any third party who has a relationship with a debtor may be made

subject to a Rule 2004 investigation.” In re Recoton Corp., 307 B.R. at 755 (citing Air

Line Pilots Ass’n., Int’l v. Am. Nat’l Bank & Tr. Co. of Chi. (In re Ionosphere Clubs,

Inc.), 318 B.R. 263, 268 (S.D.N.Y. 2004) (holding that Rule 2004 may be employed by

debtors who seek to compel discovery of information maintained by creditors or third

parties where such information relates to the effective reorganization and

administration of the estate).

        18.      Here, examination and document production under Rule 2004 is

necessary for the Debtor to comply with applicable law and meet its obligations as a

debtor and debtor-in-possession.




{01110206.DOCX;4 }


                                             6
 21-11298-lgb        Doc 4   Filed 07/15/21 Entered 07/15/21 15:54:56   Main Document
                                           Pg 7 of 28



        19.      Although this Motion is made ex parte, as permitted by the Rules of this

Court, any concerns about notice or due process are addressed because both

Witnesses, as persons the Rule 2004 Discovery is directed to, will receive a copy of

the Proposed Order and may contest the scope or issuance of the requests set forth in

the Schedules to the Proposed Order through a written application to this Court.

Courts in this Circuit have recognized that a Bankruptcy Rule 2004 examination may

be commenced by an ex parte motion. See, e.g., In re Kramer, 492 B.R. 366, 372

(Bankr. E.D.N.Y. 2013) (noting “[t]he Rule 2004 Application could have been made

ex parte”), In re Toft, 453 B.R. 186, 198 (Bankr. S.D.N.Y. 2011) (“an examination

under Bankruptcy Rule 2004 may be commenced by an ex parte motion”).

                                          NOTICE

        20.      Movant seeks entry of the Proposed Order on an ex parte basis. Once

entered, Movant will serve a copy of the Proposed Order on (a) Moskovits and

Lichtenstein, and any counsel filing a notice of appearance for either, (b) the United

States Trustee, and (c) all parties requesting notice under Bankruptcy Rule 2002.

Movant submits that no other or further notice need be provided.

                                  NO PRIOR REQUESTS

        21.      No previous request for this relief has been made by Movant to this or

any other court.




{01110206.DOCX;4 }


                                             7
 21-11298-lgb        Doc 4   Filed 07/15/21 Entered 07/15/21 15:54:56   Main Document
                                           Pg 8 of 28



        WHEREFORE, Movant respectfully requests authority to direct the

examination of the Witnesses and the production of documents under Bankruptcy

Rule 2004 as set forth herein and consistent with the Proposed Order and that

Movant be granted such other and further relief as this Court deems just and proper.

Dated:           New York, New York
                 July 15, 2021
                                           ROBINSON BROG LEINWAND GREENE
                                           GENOVESE & GLUCK P.C.
                                           Proposed Attorneys for Debtor
                                           875 Third Avenue, 9th Floor
                                           New York, New York 10022
                                           Tel. No.: 212-603-6300
                                           By: /s/ Fred B. Ringel
                                                  Fred B. Ringel
                                                   Clement Yee




{01110206.DOCX;4 }


                                             8
 21-11298-lgb        Doc 4   Filed 07/15/21 Entered 07/15/21 15:54:56   Main Document
                                           Pg 9 of 28




                                         Exhibit A

                                      (Proposed Order)




{01110206.DOCX;4 }


                                             9
 21-11298-lgb        Doc 4      Filed 07/15/21 Entered 07/15/21 15:54:56       Main Document
                                             Pg 10 of 28



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X

 In re:                                                        Chapter 11

 286 RIDER AVE ACQUISITION LLC,                                Case No: 21-11298-lgb

                                            Debtor.
 ----------------------------------------------------------X

                    ORDER GRANTING 286 RIDER AVE ACQUISITION
                      LLC’S EX PARTE MOTION FOR ENTRY OF AN
                    ORDER PURSUANT TO BANKRUPTCY RULE 2004
                     AUTHORIZING DISCOVERY EXAMINATIONS OF
               (i) TOBY MOSKOVITS AND (ii) MICHAEL LICHTENSTEIN

                 Upon the ex parte motion (“Motion”) of Debtor 286 Rider Ave Acquisition

LLC (“Movant”) pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure,

for an order authorizing Movant to issue subpoenas for the examination of and

production of documents from the Toby Moskovitz (“Moskovits”) and Michael

Lichtenstein (“Lichtenstein” and, together with Moskovits, “Witnesses”), as more

fully set forth in the Motion, and the Court having jurisdiction to consider the Motion

and the relief requested in accordance with 28 U.S.C. §§ 157 and 1334 and the

Standing Order of Referral of Cases to Bankruptcy Judges of the United States

District Court for the Southern District of New York; and consideration of the Motion

and the relief requested being a core proceeding under 28 U.S.C. § 157(b); and venue

being proper before this Court under 28 U.S.C. §§ 1408 and 1409; and notice of the

Motion having been given as provided in the Motion, and such notice having been

adequate and appropriate under the circumstances; and it appearing that no other or

further notice of the Motion need be provided; and the Court having found and

{01110206.DOCX;4 }{01110206.DOCX;2
 21-11298-lgb        Doc 4      Filed 07/15/21 Entered 07/15/21 15:54:56   Main Document
                                             Pg 11 of 28



determined that the relief sought in the Motion and granted herein is in the best

interest of the Debtor, its respective estate and creditors, and all parties in interest;

and the legal and factual bases set forth in the Motion having established just cause

for the granted relief; and after due deliberation and sufficient cause appearing

therefor,

IT IS HEREBY ORDERED THAT:

        1.       The Motion is granted to the extent set forth herein.

        2.       No later than 20 days after the entry of this Order, Moskovits shall

comply with the document requests attached hereto as “Schedule I” (“Moskovits

Requests”) by producing all documents and information in Moskovits’s custody,

possession, and control that are called for in the Moskovits Request to counsel for

Movant: Robinson Brog Leinwand Greene Genovese & Gluck P.C., 875 Third Avenue,

9th Fl, New York, New York 10022, Attn: Fred B. Ringel and Clement Yee, or to such

other address as counsel for Movant may designate in writing.

        3.       Moskovits shall produce himself for examination under oath by counsel

for Movant and in accordance with Bankruptcy Rule 2004 on such date and time and

at such location as may be designated in writing by counsel to Movant (“Moskovits

Deposition”).

        4.       No later than 20 days after the entry of this Order, Lichtenstein shall

comply with the document requests attached hereto as “Schedule II” (“Lichtenstein

Requests”) by producing all documents and information in Lichtenstein’s custody,

possession, and control that are called for in the Lichtenstein Request to counsel for


{01110206.DOCX;4 }{01110206.DOCX;2
 21-11298-lgb        Doc 4      Filed 07/15/21 Entered 07/15/21 15:54:56   Main Document
                                             Pg 12 of 28



Movant: Robinson Brog Leinwand Greene Genovese & Gluck P.C., 875 Third Avenue,

9th Fl, New York, New York 10022, Attn: Fred B. Ringel and Clement Yee or to such

other address as counsel for Movant may designate in writing.

        5.       Lichtenstein shall produce himself for examination under oath by

counsel for Movant and in accordance with Bankruptcy Rule 2004 on such date and

time and at such location as may be designated in writing by counsel to Movant

(“Lichtenstein Deposition”).

        6.       Movant is authorized, pursuant to Bankruptcy Rule 2004, to issue such

subpoenas as may be necessary to compel the production of documents from, or the

testimony of, Moskovits and Lichtenstein to accomplish the discovery authorized by

this Order.

        7.       To the extent necessary, Movant’s rights are reserved to request

additional examinations or documents under Bankruptcy Rule 2004 based on any

information that may be revealed as a result of the discovery obtained pursuant to

this Order.

        8.       Within one business day after the entry of this Order, this Order shall

be served upon (a) Moskovits and Lichtenstein, and any counsel filing a notice of

appearance for either, (b) the United States Trustee, and (c) all parties requesting

notice pursuant to Bankruptcy Rule 2002.

        9.       This Court retains jurisdiction to resolve all matters arising under or

related to this Order including any discovery disputes that may arise between or




{01110206.DOCX;4 }{01110206.DOCX;2
 21-11298-lgb        Doc 4      Filed 07/15/21 Entered 07/15/21 15:54:56   Main Document
                                             Pg 13 of 28



among the parties and to interpret, implement, and enforce the provisions of this

Order.

Dated:           New York, New York
                 July  , 2021

                                              ________________________________________
                                              HONORABLE LISA G. BECKERMAN
                                              UNITED STATES BANKRUPTCY JUDGE




{01110206.DOCX;4 }{01110206.DOCX;2
 21-11298-lgb        Doc 4      Filed 07/15/21 Entered 07/15/21 15:54:56   Main Document
                                             Pg 14 of 28



                                           SCHEDULE I

                                       (Moskovits Requests)




{01110206.DOCX;4 }{01110206.DOCX;2
 21-11298-lgb        Doc 4   Filed 07/15/21 Entered 07/15/21 15:54:56     Main Document
                                          Pg 15 of 28




                                REQUESTED DOCUMENTS
                                  TO TOBY MOSKOVITS

                                      INSTRUCTIONS
        In responding to this request, these instructions apply:

        1.       You must produce all documents within your possession, custody, or

control.

        2.       Electronically stored data, including, but not limited to, email, computer

files, and compact discs, must be produced as it is originally maintained or in a

reasonably usable format.

        3.       Documents produced pursuant to this request must be segregated

according to the paragraphs of this request to which they are responsive.

        4.       You must produce the original documents unless you are willing to

stipulate to the authenticity of any copies produced and further stipulate that said

copies can be used for any purpose, including at trial, as and in place of said originals.

        5.       Any objection on privilege grounds must be accompanied by a privilege

log which includes a description of the privileged documents. You are required to

provide a specific description of each document in each category specified, the date of

the document, the author and recipients, the nature of any privilege asserted and any

other information sufficient to allow for a meaningful motion to compel if necessary..

        6.       If you represent that you cannot comply with any particular demand for

inspection or production, you must affirm that you have made a diligent search and

a reasonably inquiry to comply with the particular demand.

        7.       Whenever appropriate, the singular form of a word shall be interpreted

to include the plural and vice versa; verb tenses shall be interpreted to include past,

present, and future tenses.




{01110206.DOCX;4 }
 21-11298-lgb        Doc 4   Filed 07/15/21 Entered 07/15/21 15:54:56   Main Document
                                          Pg 16 of 28



                                      DEFINITIONS

        In accordance with Local Rule 7026–1 of the Bankruptcy Court for the

Southern District of New York, all Uniform Definitions in Local Civil Rule 26.3 of the

Rules of the District Court for the Southern District of New York apply to the requests

below including the incorporation of Federal Rule of Civil Procedure 34(a)(1)(A). The

Uniform Definitions are supplemented with the following additional definitions that

also apply to this case and govern this Request for Production of Documents below:

        1.       “286 Rider Ave.” as used herein means the property located at 286 Rider

Avenue, Bronx, New York 10451.

        2.       “Acquisition LLC” as used herein means 286 Rider Ave Acquisition LLC.

        3.       “You” or “your” as used herein means and refers to you, Tony Moskovits,

or any person or entity acting on your behalf.

                                 DOCUMENT REQUESTS

        1.       All documents and communications concerning the finances of

Acquisition LLC.

        2.       All documents and communications concerning the company books and

records of Acquisition LLC.

        3.       All documents and communications concerning the operations of

Acquisition LLC.

        4.       All agreements, contracts, leases, and other binding documents or

communications concerning 286 Rider Ave.




{01110206.DOCX;4 }
 21-11298-lgb        Doc 4   Filed 07/15/21 Entered 07/15/21 15:54:56   Main Document
                                          Pg 17 of 28



        5.       All agreements, contracts, leases, and other binding documents or

communications involving Acquisition LLC.

        6.       All passcodes, passwords, and related access codes concerning any

accounts of or for the benefit of Acquisition LLC.

        7.       To the extent not captured by the prior requests, all documents and

communications concerning 286 Rider Ave.

        8.       To the extent not captured by the prior requests, all documents and

communications concerning Acquisition LLC.

        9.       All documents concerning any payments made by Acquisition LLC or

any transfer, sale, pledge, alienation, or other disposition of assets of Acquisition LLC

(collectively a “Disposition”) within six years prior to July 15, 2021 to You, Your

spouse, and/or or any Person related by blood to you or that you manage, control, or

in which you own more than a twenty-five percent (25%) ownership interest (each a

“Moskovits Transferee”).

        10.      All documents concerning any Disposition or payment by Acquisition

LLC within six years of July 15, 2021 for which Acquisition LLC did not receive fair

and/or reasonably equivalent value, was left with inadequate capital to meet its

obligations as they came due, or was insolvent at the time of the Disposition or

payment or was rendered insolvent as a result of it.

        11.      All documents concerning the forgiveness of any indebtedness, liability,

or other financial obligation owed to Acquisition LLC by You, Your spouse, or any

Moskovits Transferee.


{01110206.DOCX;4 }
 21-11298-lgb        Doc 4   Filed 07/15/21 Entered 07/15/21 15:54:56   Main Document
                                          Pg 18 of 28



                                        SCHEDULE II

                                  (Lichtenstein Requests)




{01110206.DOCX;4 }
 21-11298-lgb        Doc 4   Filed 07/15/21 Entered 07/15/21 15:54:56     Main Document
                                          Pg 19 of 28




                               REQUESTED DOCUMENTS
                              TO MICHAEL LICHTENSTEIN

                                      INSTRUCTIONS
        In responding to this request, these instructions apply:

        1.       You must produce all documents within your possession, custody, or

control.

        2.       Electronically stored data, including, but not limited to, email, computer

files, and compact discs, must be produced as it is originally maintained or in a

reasonably usable format.

        3.       Documents produced pursuant to this request must be segregated

according to the paragraphs of this request to which they are responsive.

        4.       You must produce the original documents unless you are willing to

stipulate to the authenticity of any copies produced and further stipulate that said

copies can be used for any purpose, including at trial, as and in place of said originals.

        5.       Any objection on privilege grounds must be accompanied by a privilege

log which includes a description of the privileged documents. You are required to

provide a specific description of each document in each category specified, the date of

the document, the author and recipients, the nature of any privilege asserted and any

other information sufficient to allow for a meaningful motion to compel if necessary..

        6.       If you represent that you cannot comply with any particular demand for

inspection or production, you must affirm that you have made a diligent search and

a reasonably inquiry to comply with the particular demand.

        7.       Whenever appropriate, the singular form of a word shall be interpreted

to include the plural and vice versa; verb tenses shall be interpreted to include past,

present, and future tenses.


{01110206.DOCX;4 }


                                              19
 21-11298-lgb          Doc 4   Filed 07/15/21 Entered 07/15/21 15:54:56   Main Document
                                            Pg 20 of 28



                                        DEFINITIONS

        In accordance with Local Rule 7026-1 of the Bankruptcy Court for the Southern

District of New York, all Uniform Definitions in Local Civil Rule 26.3 of the Rules of

the District Court for the Southern District of New York apply to the requests below

including the incorporation of Federal Rule of Civil Procedure 34(a)(1)(A). The

Uniform Definitions are supplemented with the following additional definitions that

also apply to this case and govern this Request for Production of Documents below:

these definitions shall govern this Request for Production of Documents:

        1.       “286 Rider Ave.” as used herein means the property located at 286 Rider

Avenue, Bronx, New York 10451.

        2.       “Acquisition LLC” as used herein means 286 Rider Ave Acquisition LLC.

        3.           “You” or “your” as used herein means and refers to you, Michael

Lichtenstein, or any person or entity acting on your behalf.

                                   DOCUMENT REQUESTS

        1.       All documents and communications concerning the finances of

Acquisition LLC.

        2.       All documents and communications concerning the company books and

records of Acquisition LLC.

        3.       All documents and communications concerning the operations of

Acquisition LLC.




{01110206.DOCX;4 }


                                               20
 21-11298-lgb        Doc 4   Filed 07/15/21 Entered 07/15/21 15:54:56   Main Document
                                          Pg 21 of 28



        4.       All agreements, contracts, leases, and other binding documents or

communications concerning 286 Rider Ave.

        5.       All agreements, contracts, leases, and other binding documents or

communications involving Acquisition LLC.

        6.       All passcodes, passwords, and related access codes concerning any

accounts of or for the benefit of Acquisition LLC.

        7.       To the extent not captured by the prior requests, all documents and

communications concerning 286 Rider Ave.

        8.       To the extent not captured by the prior requests, all documents and

communications concerning Acquisition LLC.

        9.       All documents concerning any payments made by Acquisition LLC or

any transfer, sale, pledge, alienation, or other disposition of assets of Acquisition LLC

(collectively a “Disposition”) within six years prior to July 15, 2021 to You, Your

spouse, and/or or any Person related by blood to you or that you manage, control, or

in which you own more than a twenty-five percent (25%) ownership interest (each a

“Moskovits Transferee”).

        10.      All documents concerning any Disposition or payment by Acquisition

LLC within six years of July 15, 2021 for which Acquisition LLC did not receive fair

and/or reasonably equivalent value, was left with inadequate capital to meet its

obligations as they came due, or was insolvent at the time of the Disposition or

payment or was rendered insolvent as a result of it.


{01110206.DOCX;4 }


                                             21
 21-11298-lgb        Doc 4   Filed 07/15/21 Entered 07/15/21 15:54:56   Main Document
                                          Pg 22 of 28



        11.      All documents concerning the forgiveness of any indebtedness, liability,

or other financial obligation owed to Acquisition LLC by You, Your spouse, or any

Moskovits Transferee.




{01110206.DOCX;4 }


                                             22
 21-11298-lgb        Doc 4   Filed 07/15/21 Entered 07/15/21 15:54:56   Main Document
                                          Pg 23 of 28



                                         Exhibit B

                                   (Organizational Chart)




{01110206.DOCX;4 }


                                             23
 21-11298-lgb        Doc 4   Filed 07/15/21 Entered 07/15/21 15:54:56   Main Document
                                          Pg 24 of 28




{01110206.DOCX;4 }


                                             24
 21-11298-lgb        Doc 4   Filed 07/15/21 Entered 07/15/21 15:54:56   Main Document
                                          Pg 25 of 28



                                         Exhibit C

                              (286 Rider Ave Development LLC
                                Operating Agreement Excerpt




{01110206.DOCX;4 }


                                             25
21-11298-lgb   Doc 4   Filed 07/15/21 Entered 07/15/21 15:54:56   Main Document
                                    Pg 26 of 28
21-11298-lgb   Doc 4   Filed 07/15/21 Entered 07/15/21 15:54:56   Main Document
                                    Pg 27 of 28
21-11298-lgb   Doc 4   Filed 07/15/21 Entered 07/15/21 15:54:56   Main Document
                                    Pg 28 of 28
